Citation Nr: 0407509	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-10 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
travel expenses for transport to a VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

Unconfirmed evidence in the appellant's file indicates that 
the appellant had active duty from November 1967 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Indianapolis, Indiana.


REMAND

The veteran is seeking payment or reimbursement for the cost 
of ambulance transportation that he incurred on July 28, 
2001.  The record shows that he was transported from his 
residence to a VA medical center by a fire department 
ambulance.  

The Board notes that evidence relevant to the veteran's claim 
is not on file.  Such evidence includes the complete records 
of the veteran's treatment at the VA medical center in 
Indianapolis, Indiana on July 28, 2001.  The Board notes that 
the veteran's claim file, if such a file exists, should also 
be associated with the medical center appeals file currently 
under review.  

The Board also notes that a veteran's income is one of the 
considerations as to whether a veteran is entitled to payment 
or reimbursement of travel expenses.  38 C.F.R. 
§ 17.143(b)(4)(2003).  The medical center should request that 
the veteran provide information as to this annual household 
income.

The Board further notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This new law eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to the duties to notify and to assist claimants 
in the development of their claims.  First, the VA has a duty 
to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002).  In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  The record does not reflect that the 
veteran has been provided the required VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The medical center must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The medical center should obtain the 
veteran's claims file, if one exists, and 
associate it with the current appeals 
file now under review for his claim for 
payment or reimbursement of unauthorized 
travel expenses.

3.  The medical center should ensure that 
a copy of all of the veteran's treatment 
records from the VA medical center in 
Indianapolis, Indiana for his treatment 
on July 28, 2001 are incorporated in the 
claims folder or the appeals chart for 
review by the Board.

4.  The medical center should write to 
the veteran and ask that he provide 
information as to his current annual 
household income.

5.  Thereafter, the medical center should 
readjudicate this claim under the 
applicable law and regulations to include 
those set forth at 38 C.F.R. §§ 17.143 
and 17.145.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
pertinent applicable law and regulations.  
An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the medical 
center.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




